Opinion issued November 7, 2002










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00071-CV
____________

NORTHGATE COUNTRY CLUB, L.L.C., Appellant

V.

JOHN LESLIE, Appellee




On Appeal from the County Civil Court at Law No. One
Harris County, Texas
Trial Court Cause No. 740104




O P I N I O N
          Appellant has filed a motion to withdraw its appeal.  More than 10 days has
elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(2).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Price.

Do not publish. Tex. R. App. P. 47.